                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

  Brock Fredin,

                             Plaintiff,            Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                             Defendant.


  Brock Fredin,

                             Plaintiff,            Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                             Defendant.


                            DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am an attorney with the law firm of Kutak Rock LLP and counsel to

Defendants in the above-captioned matters. I submit this affidavit in support of Defendants’

Opposition to Plaintiff’s Motion for Sanctions.

         2.        None of the discovery that Plaintiff Brock Fredin has produced in either case

has ben marked confidential and no documents or any portion of his deposition transcript

has been designated confidential pursuant to the Protective Order. Additionally, Fredin has




4844-5892-2939.1
not attempted to correct any purported errors by designing documents and information as

confidential after they have been produced.

         3.        Attached hereto as Exhibit A is the February 28, 2018 Order and

Memorandum from the Ramsey County District Court finding that Brock Fredin created

five websites, including the one Mr. Fredin complains about here, and that each constituted

a violation of the Harassment Restraining Order. Having been found to be the creator of

the website that he claims “attacked Plaintiff’s mother,” Fredin cannot attempt to shift that

fault to Defendants or their counsel. Plf.’s Brief at 8. The website is evidence of his

relentless harassment and but one example of his violations of the HROs against him.

         4.        Attached hereto as Exhibit B are Fredin’s responses to discovery wherein he

identifies the various websites and swiping apps in which he has registered a username or

profile. The site (Feeld) he claims in his motion that he was banned from is not listed.

         5.        Defendants pro bono counsel have collectively expended more than 10 hours

preparing the brief and declarations in opposition to Plaintiff’s motion. At a typical hourly

rate of $420.00, Plaintiff should aptly pay no less than $4,000.00 as a sanction for bring

his untimely, frivolous motion. If awarded, the sanction will be applied to Defendants

mounting defense costs. None will be retained as fees.

         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 30th day of April, 2020 at Minneapolis, Minnesota.

                                                           /s/K. Jon Breyer
                                                           K. Jon Breyer




                                                 2
4844-5892-2939.1
